DETAILED ACTION
This communication is responsive to the application, filed October 7, 2020.  Claims 1-7 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on October 7, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the management apparatus is configured to” in claims 1-6.  Therefore, claims 1-6 are being interpreted under 35 U.S.C 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez et al. (US 2020/0117494 A1) in view of Ahmed et al. (US 2017/0364387 A1).

As per claim 1:  A real-time communication processing system to be used in a production control system, the real-time communication processing system 5comprising: 
a plurality of computers; and 
Cortez discloses [Fig. 1, (106a..106n); 0027] a plurality of server nodes.
a management apparatus capable of communicating with each computer; 
Cortez discloses [Fig. 1, (101); 0027] a cloud computing system that manages the plurality of server nodes on the system.
wherein at least one virtual machine operates on at least one computer 10among the plurality of computers; 
Cortez discloses [Fig. 1; (110a..110n); 0027] the computing system includes a plurality of node clusters and each of the node cluster includes one or more virtual machines.
wherein the at least one computer is configured to transmit a notification to the management apparatus when a virtual machine on the computer has a possibility of experiencing unstable operation related to real-time communication processing; 
15Cortez discloses [Fig. 3; 0048-0050] a data collection engine collects virtual machine data including any data associated with one or more virtual machines.  The data collection engine may evaluate the data to identify one or more virtual machine characteristics.  The data collection engine analyzes the virtual machine to identify sensitivity of the virtual machine.  The impact scores allow the prediction engine to predict blackouts or brownout predictions (unstable operations) in real-time operations.
herein when a virtual processor of the computer that transmitted the notification is free, the management apparatus is configured to instruct the computer that transmitted the notification to allocate the virtual processor to the virtual machine that has the possibility of experiencing unstable operation; and 
20wherein when a virtual processor of the computer that transmitted the notification is not free, the management apparatus is configured to instruct the computer that transmitted the notification to allocate, to the virtual machine that has the possibility of experiencing unstable operation, a virtual processor secured by live migration of a virtual machine capable of live migration on the 25computer that transmitted the notification.  
Cortez discloses [0078] the impact prediction engine determines impact scores for each of the virtual machines, the low-impact live-migration system may selectively apply the impact prediction engine to a subset of the virtual machines based on a desired goal or reason for triggering the live-migration.  Cortez discloses allocating virtual processor to the virtual machine based on lowest impact score, but fails to explicitly disclose live migration destination based on notification of performing the live migration.  Ahmed discloses a similar system, which further teaches [0012] live migration destination of the virtual machine is implemented by an engine based on VM requirements, resources, and/or performance.  Ahmed further discloses [Figs. 2 and 3; 0036-0046] ranking the target host computers and notifying the source host computers of all the target host computers.  The notification can include if the virtual resources of the computer is free or not free.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cortez with that of Ahmed.  One would have been motivated to notify if the virtual machine is free or not because it allows to select a destination virtual machine [Ahmed; 0036-0046].

As per claim 2:  The real-time communication processing system of claim 1, wherein the management apparatus is configured to select a virtual machine with a low operation priority as the virtual machine capable of live migration.  
Cortez discloses [0078] the low-impact live-migration system is initiating the analysis and live-migration based on a goal of freeing up allocatable space and the decision of live-migrating the virtual machine comes down to determining which virtual machine from a plurality of nodes should be migrated to achieve the lowest impact.

As per claim 3:  The real-time communication processing system of claim 1, wherein the management apparatus is configured to determine a live migration destination of the virtual machine based on an allocation status of the virtual processor relative to the virtual machine operating on the at least one 35computer.  
Cortez discloses [0078] the low-impact live-migration system is initiating the analysis and live-migration based on a goal of freeing up allocatable space and the decision of live-migrating the virtual machine comes down to determining which virtual machine from a plurality of nodes should be migrated to achieve the lowest impact.

As per claim 4:  The real-time communication processing system of claim 1, wherein the management apparatus is configured to determine a live migration destination of the virtual machine based on processing performance of the plurality of computers.  
Ahmed discloses [0012-0013] live migration destination of the virtual machine is implemented by an engine based on VM requirements, resources, and/or performance.

As per claim 5:  The real-time communication processing system of claim 1, wherein the management apparatus is configured to determine a live migration destination of the virtual machine based on an amount of virtual resources of the plurality of computers.  
Ahmed discloses [0012-0013] live migration destination of the virtual machine is implemented by an engine based on VM requirements, resources, and/or performance.

As per claim 6:  The real-time communication processing system of claim 1, wherein the at least one computer is configured to judge whether the virtual machine has the possibility of experiencing unstable operation based on a diagnostic index related to the real-time communication processing.
15Cortez discloses [Fig. 3; 0048-0050] a data collection engine collects virtual machine data including any data associated with one or more virtual machines.  The data collection engine may evaluate the data to identify one or more virtual machine characteristics.  The data collection engine analyzes the virtual machine to identify sensitivity of the virtual machine.  The impact scores allow the prediction engine to predict blackouts or brownout predictions (unstable operations) in real-time operations.

As per claim 7:  Although claim 7 is directed towards a method claim, it is rejected under the same rationale as the system claim 1 above.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20190377625 A1 – Chintalapati discloses a system to accurately and efficiently improve data center reliability.  A machine learning based failure and health prediction may be integrated as part of the cloud to provide high customer virtual machine availability and prioritize virtual machine allocation by node health prediction score.  
·         US 20180239648 A1 – Formanek discloses a technique for reconfiguring a virtual machine.  A reconfiguration request is executed on the virtual machine based on desired resource allocation for the virtual machine.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114